DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura et. al. [6,010,647].
Regarding claim 1, Nomura teaches:
An optical lens module, comprising: a lens assembly [fig. 1], and transflective layers attached to surfaces on a light incident side and a light emitting side of the lens assembly [fig. 1, area 3, note col. 3, lines 37-57 wherein area 3 is made of a different material than center area],
wherein the lens assembly comprises a central region [middle region] and at least one annular region surrounding the central region [area 3];
and wherein the central region has a refractive index smaller than that of the at least one annular region, [fig. 1, area 3, note col. 3, lines 37-57],
when more than one annular region is provided, the annular regions are sequentially arranged layer by layer, the annular region located on the outermost side has the maximum refractive index, and for any other annular region, the refractive index is smaller than that of the annular region located outside thereof [note this element is conditional on their being more than one annular region. However, the claim earlier stated “at least one” annular layer. Therefore, this claim element recites optional subject matter]

Regarding claim 2, Nomura further teaches:
wherein the central region has a circular shape [fig. 1, round center area], and the annular region has a ring shape [fig. 1, surrounding area 3] 

Regarding claim 9, Nomura further teaches:
wherein the transflective layer is selected from one of: a transflective film adhered to a surface of the lens assembly by a film adhesion process; and a transflective film deposited on a surface of the lens assembly by a coating process [fig. 1, area 3, note col. 3, lines 37-57 wherein area 3 is made of a different material than center area]

Regarding claims 10 and 12, Nomura teaches the lens module of claim 1. Claim 10 stating that the lens if part of a virtual reality system is a statement of intended use that does not carry patentable weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura in view of Ko et. al. [2002/0180662].
Regarding claim 3, Nomura does not teach “wherein the lens assembly comprises: at least one magnifying lens arranged in sequence along an optical axis direction of the lens assembly.” Ko teaches wherein the lens assembly comprises: at least one magnifying lens arranged in sequence along an optical axis direction of the lens assembly [§0027, lens 40]. It would have been obvious to one with ordinary skill in the art at the time of filing to combine the assembly taught by Nomura with the magnifying lens taught by Ko because doing so provides a clearer image to the end user of the display lens.
Regarding claim 4, Ko teaches wherein the lens assembly comprises: wherein the magnifying lens3Appl. No.: Not Yet AssignedMail Stop PCT Page 4 of 7Attorney Docket: 38030Ucomprises: a liquid crystal lens [§0027, lens 40]. It would have been obvious to one with ordinary skill in the art at the time of filing to combine the assembly taught by Nomura with the magnifying lens taught by Ko because doing so provides a clearer image to the end user of the display lens.
Regarding claim 5, Ko teaches wherein the magnifying lens comprises at least one of a plano-convex lens, a biconvex lens, and a meniscus lens [§0021, convex lens]. It would have been obvious to one with ordinary skill in the art at the time of filing to combine the assembly taught by Nomura with the magnifying lens taught by Ko because doing so provides a clearer image to the end user of the display lens.
Regarding claim 11, Ko teaches a display screen located on the light incident side of the lens assembly [§0027, note display screen with lens]. It would have been obvious to one with ordinary skill in the art at the time of filing to combine the assembly taught by Nomura with the magnifying lens taught by Ko because doing so provides a clearer image to the end user of the display lens.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6-8, the prior art does not teach “…wherein the magnifying lens comprises a first magnifying lens and a second magnifying lens, and an optical axis of the first magnifying lens is collinear with an optical axis of the second magnifying lens.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wheelwright et. al. [2018/0074325], Ratcliff et. al. [2019/0045176].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625